George M. Fanelli, J.
Plaintiff’s motion for summary or accelerated judgment (CPLR 3212; formerly Rules Civ. Prac., rule 113) is denied. The court is of the opinion that subdivision (f) of rule 3016 of the Civil Practice Law and Rules (formerly Civ. Prac. Act, § 255-a with minor changes) was never intended to apply to this action which is brought to foreclose a mechanic’s lien resulting from an alleged breach of contract, despite the fact that the complaint involves work, labor and services and materials furnished. If plaintiff feels that defendant’s general denials, as distinguished from specific denials, fail to present any triable issue of fact; that there is no defense to the action and that he can establish his cause of action sufficiently to warrant the court as a matter of law in directing judgment in his favor, then, if he be so advised, he should renew the motion upon proper affidavits and other available proof.